DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the Response after Ex Parte Quayle Action filed on 10/11/2021.
•	Claims 3-4, 6, and 10-14 have been canceled.
•	Claims 1-2, 5, and 7-9 are allowed. 

Allowable Subject Matter
Claims 1-2, 5, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the invention of claims 1-2, 5, and 7-9.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the method of receiving, by a communication device, via execution of a software development kit (SDK) of a virtual location of a merchant executed by a web browser of the communication device, a correlation ID request from a remote payment initiator of the virtual location, wherein the SDK is specific to a payment network; receiving, by the communication device, via execution of the SDK, a request from the remote payment initiator to identify at least one payment account for use in a transaction by a consumer at the virtual location of the merchant; converting, by the communication device, via execution of the SDK, the request from the remote payment initiator into a get card message to the payment network, the get card message in a 
The closest art of record, US 2015/0026049 (“Theurer”) discloses allowing a third party service provider to integrate with an electronic wallet to provide a value-added service to a wallet consumer. The VAW may also be configured to facilitate the creation and funding of pre-paid accounts in a consumer's virtual wallet.
The closest art of record, “Intro to the Node.js PayPal REST SDK” by Traversy Media, dated Oct. 21, 2017 https://www.youtube.com/watch?v=7k03jobKGXM (hereinafter “Traversy”), discloses installing a PayPal REST SDK and creating a merchant website with a product for sale.  Traversy discloses creating the pay route that the form is getting submitted by using app.post (a post request to pay).  The function app.post is used to create a JSON object which is passed into paypal.payment.create, which uses it to execute the payment.
The closest art of record, US 2012/0011067 (“Katzin”), discloses using a gateway abstraction layer and application platform interfaces for conducting service transactions are disclosed. A gateway abstraction layer computers can receive service requests in multiple message formats or communication protocols, transform those service requests into other message formats to process the service using one or more networks or third-party service providers. The results of the service request can then be translated back to the message format in which the original service request was received. The gateway abstraction layer can be maintained using update messages received from service providers.
The closest art of record, API Keys vs OAuth Tokens vs JSON Web Tokens" by Adam DuVander, dated March 2, 2017 https://zapier.com/engineering/apikey-oauth-jwt/ (hereinafter “DuVander”), discloses authentication methods for API include API keys, OAuth access tokens, and JSON Web Tokens, which may be used with an API call.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rui Wang; Shuo Chen; XiaoFeng Wang; Shaz Qadeer; “How to Shop for Free Online -- Security Analysis of Cashier-as-a-Service Based Web Stores;” IEEE; dated May 2011 https://ieeexplore.ieee.org/document/5958046?source=IQplus (hereinafter “Wang”) discloses improving security in web applications that integrate third-party services.
Refka Abdellaoui; Marc Pasquet; "Secure Communication for Internet Payment in Heterogeneous Networks;"  IEEE; dated April 2010 https://ieeexplore.ieee.org/document/5474833?source=IQplus (hereinafter “Abdellaoui”) discloses PayPal Express checkout, in which a merchant utilizes API calls to a third party provider to facilitate a transaction (see Abdellaoui at least at pages 1089-1090).
US 2015/0220914 (“Purves”) discloses an electronic wallet management that transforms wallet settings and transaction inputs into transaction and wallet management outputs. For example, an input is received from a user through an electronic wallet management interface. The electronic wallet management interface including a plurality of user-selectable icons or text. A control is provided to the user based on a selected icon or text, wherein controls available to the user through the electronic wallet management interface 
US 20160350747 (“Pruthi”) discloses providing access to account information using a session cookie configured to enable access to the online banking user interface that includes the financial account information associated with the online banking account associated with the customer of the financial institution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694